ONION, Presiding Judge
(concurring).
While the majority may be technically correct in their interpretation of Article 40.09, Sec. 6(a), V.A.C.C.P., I would base the affirmance on the misuse of the formal bill -of exception as well as on other grounds.
At the time of trial the appellant was represented by retained counsel of his own choice. This same counsel represented the appellant at the hearing on the motion for new trial and at the sentencing on October 15, 1970, at which time notice of appeal was given.
Thereafter appellant’s present counsel was appointed to represent him on appeal. He received a transcription of the court reporter’s notes on January 5, 1971. A “Motion for extension of time to file record and appellate brief” was filed on February 11, 1971. In said motion appointed counsel alleged he had “uncovered new evidence which must be entered into the record as bills of exception.” The motion was presented to the Hon. Wallace C. Moore, the regular judge of the 184th District Court where the trial occurred but who had not presided at the trial of the case. Judge Moore granted the motion which requested “a thirty day extension until March 15, 1971.” On March 12, 1971, the bill of exception was filed in an effort to show the ineffective assistance of trial counsel. Attached to the bill of exception were the affidavit of Tom Himes who stated he would have testified as to appellant’s whereabouts until 12:15 a. m. on the date in question if he had been contacted or subpoenaed, the affidavit of Hardy Thomas that he alone had committed an extraneous robbery which was introduced, and the affidavit of appellant’s mother that he had given her a list of witnesses and she told the attorney she had some witnesses and she was not again contacted. This affidavit did not identify the witnesses to which reference was made. *571Also attached was an affidavit of the appellant that he was with Hardy Thomas all evening, had waited outside a gas station restroom for Thomas a few minutes and when he entered Thomas was apparently robbing a “ . . . boy.” He further stated he gave an unidentified list of witnesses to his mother, that he saw his attorney only on the morning of trial, that his attorney talked to him about taking 17 years and then 30 years on a plea of guilty and he refused and that prior to trial the prosecutor had informed him that he would have his witnesses.
The so-called “bill of exception” was approved by Judge Moore on the same date it was filed.
On June 11, 1971, Judge Moore filed a certificate stating he was not the trial judge in the case and further stating, “I did not and could not have had any personal knowledge of any of the facts alleged in the Bill. At the time the Bill was presented to me, some six months after the trial, I was under the impression I was allowing the filing of same out of time, and to avoid Judge Benavides having to return to Houston and did not intend to lend any credence to the matters of fact stated therein, which for the reasons stated above, I could have had no knowledge whatsoever.”
In Seefurth v. State, 422 S.W.2d 931, 936 (Tex.Cr.App.1967), this court said:
“It is true that where the record fails to disclose some action, testimony, objection, event, etc., a formal bill of exception may be utilized to supply the deficit. See Article 40.09, Sec. 6(a) (b), supra. Such procedure was not designed, however, to add to the record an event that did not in fact occur.
“From what we have said, it is clear that the bills of exception are not before us for review.”
Understandably, appointed counsel came into the case after the hearing on the motion for new trial and could not, therefore, develop testimony concerning “newly discovered evidence” or evidence reflecting upon whether the appellant had effective assistance of retained trial counsel.
I do not agree, however, that where this occurs that a formal bill of exception can then be utilized thus avoiding the requirements of a motion for new trial based on newly discovered evidence and preventing the State from cross-examining witnesses, re: any claim as to counsel’s competency, etc. Much of the bill relates to matters that did not occur during the trial and of which neither Judge Moore nor Judge Ben-avides could have had any knowledge and could not have approved or qualified the bill as to such matters.
In my opinion the bill is simply not before us for review.
Even if it can be argued that the bill of exception is properly before us and duly approved by the proper trial judge, I cannot see how it would reflect the incompetency of retained counsel.
There are other facts which are not set forth in the majority opinion which have a bearing on this matter.
The complaining witness Hopkins testified that after his billfold and his white Chevrolet had been taken by appellant and his companions during the early morning hours of January 19, 1970, he called the police and was subsequently taken to the scene of a wreck in which his stolen car was involved.
Ralph Quintero, age 17, testified that “around midnight” on January 19 his Volkswagen bus had been struck by a white Chevrolet, and that appellant was one of four men who got out of the Chevrolet and later came running at him with a gun hollering “Honkee.” Quintero and his companion ran in different directions. Quin-tero ran about 8 blocks to a service station and called the police. While waiting at the station for the police he testified the appellant and two others came up to him, placed a gun in his side and took him to the sta*572tion’s restroom and took his watch and billfold and hit him on the head with the gun. Appellant and one of his companions were arrested by the police when they left the restroom. The officers found a pistol inside the restroom. A cab driver who observed the two men arrested being searched by the officers saw one of them drop a billfold to the ground. He later recovered it and gave it to another officer. It was shown to be the wallet belonging to the complaining witness Hopkins which he testified the appellant had taken.
Appellant testified in his own behalf stating in response to his counsel’s questions that he was doing so voluntarily and because he “wanted to.” He stated on the date in question he was at the “Snowboat” Lounge from 8 p. m. until 12:10 a. m.; that he went to “The Alley,” “an eating place” and then to a service station to wait for his cousin who was employed there to take him home; that while waiting he went to the restroom and that a boy he knew only as Johnny brought Quintero into the restroom and robbed Quintero but that he had nothing to do with the offense; that Johnny later ran and that the police arrested him and his cousin, whom he related was now deceased.
The appellant was impeached by a showing that he had been previously convicted of robbery by assault and attempted burglary.
Counsel is faulted for not calling Himes, proprietor of the “Snowboat” whose affidavit reflects he would have testified that appellant was at such lounge until “around 12:15 a. m.” Such was merely cumulative of appellant’s testimony and the record is clear that the events in question occurred after that time. Counsel is also faulted by not calling Hardy Thomas whose affidavit reflects he was with the appellant all evening and that he alone committed the robbery of Quintero in the station restroom. Such testimony if offered would have impeached that of the appellant to the effect that the robber was known to him only as Johnny. Appellant’s affidavit attached to the bill of exception acknowledges that Thomas was the robber and is at odds with his sworn testimony. The affidavit of appellant’s mother refers to a list of witnesses but even to date the names of these witnesses have not been revealed.
It appears that counsel is accused of failing to contact, subpoena and put on the witness stand certain witnesses who would have supposedly supported an alibi by showing that appellant was not at the scene of the robbery alleged because he was present at the scene of another robbery of which he supposedly had no knowledge. This was largely the story appellant told the jury and did not constitute an alibi in view of time and short distances involved.
I find no merit in any claim that appellant received ineffective assistance of counsel from his retained attorney.
For the reasons stated, I concur.
ODOM, J., joins in this concurrence.